

117 HR 2660 IH: Withstanding Attempts to Encroach on our Resources Act of 2021
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2660IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Latta (for himself, Mr. Perry, Mr. Arrington, Mrs. Wagner, Mr. Johnson of South Dakota, Mr. Stivers, Mr. Carl, Mr. Cloud, Mr. Joyce of Pennsylvania, Ms. Mace, Mrs. Hinson, Mr. Walberg, Mr. Burgess, Mr. McKinley, Mrs. McClain, Mr. Jackson, and Mr. Pence) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to codify the definition of the term waters of the United States, and for other purposes.1.Short titleThis Act may be cited as the Withstanding Attempts to Encroach on our Resources Act of 2021 or the WATER Act.2.FindingsCongress finds the following:(1)In June 2015, the Corps of Engineers and the Environmental Protection Agency published a final rule (hereinafter referred to as the 2015 WOTUS rule) to revise regulations defining the scope of waters protected and regulated under the Clean Water Act.(2)The 2015 WOTUS rule significantly expanded the scope of Federal jurisdiction under the Clean Water Act over virtually all waters and wet areas in the United States.(3)On April 21, 2020, the Environmental Protection Agency and the Corps of Engineers revisited the 2015 WOTUS rule and finalized a revised definition of the term waters of the United States to address legal, economic, and jurisdictional concerns surrounding the previous definition.(4)The 2015 WOTUS rule infringed on the rights of property owners, particularly in agricultural communities, and represented an alarming regulatory overreach of the executive branch into policies that should be addressed by the legislative branch through the legislative process.3.DefinitionSection 502(7) of the Federal Water Pollution Control Act (33 U.S.C. 1362(7)) is amended by striking , including the territorial seas. and inserting (as such term is defined in section 120.2 of title 40, Code of Federal Regulations, as in effect on June 22, 2020).. 